DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 10/07/2021.
Claims 1-16 are pending. 
Claims 1, 7 and 11 are independent. 


Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. The applicant argues that Zhou (US 2017/0355267) does not teach or suggest a sensing resistor Rs to provide a control voltage to the discharge switch, and the discharge switch is turned off responsive to the voltage across the DC bus being below a threshold. The examiner respectfully disagrees.  Zhou teaches the voltage across resistor 42 sends a signal to MOSFET 40 in paragraph 30.  Also disclosed in paragraph 30 the MOSFET 40 is not on when the voltage across the DC bus is below the threshold but is turned on when it is above the threshold.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhou et al. (US 2017/0355267).

Re claim 1, Zhou teaches (Figures 1-4) a vehicle comprising:
an electric drive system including a traction battery (11) and an inverter (17), wherein the inverter includes a DC bus (16 DC line capacitor, 22 positive bus and 23 negative bus; para 18-19), ; and a dissipation circuit (Fig. 3; para 25 discharge circuit) between the traction battery and DC bus (16), wherein the dissipation circuit includes discharge (34) and sensing resistors (42) connected in series between positive and negative terminals of the DC bus (Figure 4) and a dissipation resistor (30) and switch (31) connected in series between the positive and negative terminals (Figure 3 and 4), wherein the discharge resistor, a first end of the sensing resistor, and gate of the switch share a common terminal (36, Figure 4), a second end of the sensing resistor is connected to the negative terminal of the DC bus such that a voltage of the gate is defined by a voltage across the sensing resistor (23, Figure 4), and wherein the switch is configured such that responsive to the voltage across the sensing resistor being less than a threshold value (para 30; states that when the voltage is increasing and reaches a threshold the switch turns on so if the voltage remained under a threshold the switch would remain off), the switch remains off to prevent current flow from the positive terminal to the negative terminal through the dissipation resistor (para 30), and
(para 29).

Re claim 2, Zhou teaches the vehicle of claim 1, wherein the electric drive system further includes a contactor (40) between the traction battery and the dissipation circuit and wherein the dissipation circuit is configured such that the switch remains off while the contactor is closed (para 28).

Re claim 3, Zhou teaches the vehicle of claim 1, wherein the electric drive system further includes a contactor (40) between the traction battery and the dissipation circuit and wherein the dissipation circuit is configured such that the switch is permitted to turn on while the contactor is open (para 29).

Re claim 4, Zhou teaches the vehicle of claim 1, wherein the discharge, sensing, and dissipation resistors have respective resistance values (para 30; resistors have different characteristics) such that the dissipation circuit prevents a voltage of the DC bus from exceeding a predetermined value during load dump conditions (para 30).

Re claim 5, Zhou teaches the vehicle of claim 1, wherein the electric drive system further include an electric machine (18) and wherein the inverter is configured to transfer power between the DC bus and the electric machine (para 19).

Re claim 6, Zhou teaches the vehicle of claim 1, wherein the switch is an integrate gate bipolar transistor (para 20).

Reclaim 7, Zhou teaches (Figures 1-4) a method for dissipating power of an automotive electric drive system that includes a traction battery (11), and an inverter (17) including a DC bus (16 DC line capacitor, 22 positive bus and 23 negative bus; para 18-19),  and a dissipation circuit (Fig. 3; para 25 discharge circuit) between the traction battery and DC bus (16), wherein the dissipation circuit includes a plurality of resistors (34 and 42) connected in series between positive and negative terminals (Fig. 4) of the DC bus and a dissipation resistor (30) and switch (31) connected in series between the positive and negative terminals (Fig. 4), and wherein a control terminal voltage of the switch is defined by a voltage across one of the plurality of resistors (para 30), the method comprising:
responsive to the voltage across one of the plurality of resistors being less than a threshold value, deactivating the switch to prevent current flow from the positive terminal to the negative terminal through the dissipation resistor (para 30; states that when the voltage is increasing and reaches a threshold the switch turns on so if the voltage remained under a threshold the switch would remain off), and
responsive to the voltage across one of the plurality of resistors exceeding the threshold value, activating the switch to permit current flow from the positive terminal to the negative terminal through the dissipation resistor (para 29).

Re claim 8, Zhou teaches the method of claim 7, wherein the automotive electric drive system further includes a contactor (40) between the traction battery and the dissipation circuit and wherein the activating does not take place while the contactor is closed (para 28).

Re claim 9, Zhou teaches the method of claim 7, wherein the automotive electric drive system further includes a contactor (40) between the traction battery and the dissipation circuit and wherein the activating only takes place while the contactor is open (para 29).

Re claim 10, Zhou teaches the method of claim 7, wherein the switch is an integrate gate bipolar transistor (para 20).

Re claim 11, Zhou teaches (Figures 1-4) an automotive electric drive system comprising:
a traction battery (11);
an inverter (17);
a DC bus between the traction battery and inverter (16 DC line capacitor, 22 positive bus and 23 negative bus; para 18-19); and
a dissipation circuit (Fig. 3; para 25 discharge circuit), between the traction battery and DC bus (16), including one or more Zener diodes (35), a limiting resistor (34), and sensing resistor (42) connected in series between positive and negative terminals of the DC bus (Fig. 4) and a dissipation resistor (30) and switch (31) connected in series between the positive and negative terminals (Fig. 4), wherein the limiting resistor, a first end of the sensing resistor (42), and gate of the switch share a common terminal (36, Fig. 4), and a second end of the sensing resistor is connected to the negative terminal of the DC bus (23, Fig. 4), and wherein the switch is configured such that responsive to a voltage across the sensing resistor being less than a threshold value (para 30; states that when the voltage is increasing and reaches a threshold the switch turns on so if the voltage remained under a threshold the switch would remain off), the switch remains off to prevent current flow from the positive terminal to the negative terminal through the dissipation resistor (para 31), and
responsive to the voltage the sensing resistor exceeding the threshold value (para 30), the switch turns on to permit current flow from the positive terminal to the negative terminal through the dissipation resistor (para 29).

Re claim 12, Zhou teaches the automotive electric drive system of claim 11 further comprising a contactor (40) between the traction battery and the dissipation circuit, wherein the dissipation circuit is configured such that the switch remains off while the contactor is closed (para 28.

Re claim 13, Zhou teaches the automotive electric drive system of claim 11 further comprising a contactor (40) between the traction battery and the dissipation circuit, wherein the dissipation circuit is configured such that the switch is permitted to turn on while the contactor is open (para 29)..

Re claim 14, Zhou teaches the automotive electric drive system of claim 11, wherein the limiting, sensing, and dissipation resistors have respective resistance values (para 30; resistors have different characteristics) such that the dissipation circuit prevents a voltage of the DC bus from exceeding a predetermined value during load dump conditions (para 30).

Re claim 15, Zhou teaches the automotive electric drive system of claim 11 further comprising an electric machine (18), wherein the inverter is configured to transfer power between the DC bus and the electric machine (para 19).

Re claim 16, Zhou teaches the automotive electric drive system of claim 11, wherein the switch is an integrate gate bipolar transistor (para 20).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846